NEWMAN, Judge,
dissenting.
I respectfully dissent and would reverse the order of the trial court because the May- or and Council Borough violated certain provisions of its Home Rule Charter. Specifically, the violations concerned the composition of the Borough’s Civil Service Commission (Commission). Because these violations expressly involved the legal authority of the Commission to act, its certification of Officer Stone was void.1
On June 5, 1990, the Borough Council enacted Ordinance 90-11. Section I of the Ordinance established a five-member Commission. Specifically, the section provided:
*1157There is hereby created a Civil Service Commission for the Home Rule Municipality of the Borough of Norristown. The Mayor shall appoint a Civil Service Commission consisting of five (5) members. All appointments of members to said Commission shall be subject to the approval and confirmation of the Borough Council by an affirmative vote of four (4) members of Council.
Subsequently, following a challenge to the legality of the Commission, Judge Richard S. Lowe of the Court of Common Pleas of Montgomery County, invalidated the creation of the five-member Commission in a decision dated November 3, 1993. Immediately after that, on November 30, 1993, the Borough Council modified Ordinance 90-11 by passing Resolution 93-156, which established a three-member Commission.
The FOP argues that the Borough Council’s establishment of a three-member Commission was in violation of certain provisions of the Norristown Home Rule Charter (Borough Charter). I agree.
Section 512(d) of the Borough Charter provides that “[tjhe Council shall, in the Administrative Code, provide civil service rules and regulations ... creating a civil service Commission.” Moreover, Section 410 of the Borough Charter requires that the provisions of the Administrative Code be adopted by Ordinance. Finally, Section 401 of the Borough Charter provides in pertinent part:
A. The Council shall exercise by ordinance those powers and duties which:
[[Image here]]
4. Establish or amend an Administrative Code.
[[Image here]]
7. Amend or repeal ordinances previously adopted.
I would hold that because of these sections, the Borough Council improperly proceeded by Resolution in modifying Ordinance 90-11 when it was mandated to act by Ordinance.2 It is clear that in passing Resolution 93-156, the Borough Council was attempting to amend the Administrative Code as well as to amend Ordinance 90-11. Consequently, the Borough Council’s action renders the certification of Officer Stone invalid. See Morris v. Goode, 107 Pa.Commonwealth Ct. 529, 529 A.2d 50 (1987) (in which court held that where a home-rule charter mandates action by Ordinance, the failure of the municipality to do so renders the action void).
The majority resolves this issue by holding that “[a]ll that the Mayor and Council did during the time period in question was to appoint new members. The Administrative Code does not require an [Ordinance to appoint new members.” Majority Opinion at 1155. I disagree. As demonstrated above, the Borough Council, in passing Resolution 93-156, was attempting to amend the Administrative Code as well as to amend Ordinance 90-11. According to the Borough Charter, such action had to be accomplished by Ordinance. The failure to do so was fatal. Accordingly, I would reverse.

. Section 306 of the Borough Civil Service Rules governs the appointment of a Chief of Police. Pursuant to the section, the Borough Commission’s certification is an essential condition precedent to a valid appointment to the position.


. The Borough's Charter sets forth several significant differences between a Resolution and an Ordinance. Specifically, a Resolution does not require advance advertisement. Moreover, it requires only an affirmative vote of a majority of the members present at a meeting. An Ordinance, on the other hand, requires advance advertisement, public posting, preliminary and final approval and publication.